DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 10/28/2021. Claims 1-20 were amended; no claim was cancelled or added in a reply filed 01/21/2022. Therefore claims 1-20 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 7, filed 01/21/2022, with respect to 112a rejection of claims 1-20 have been fully considered and are persuasive.  The 112a rejection of claims 1-20 has been withdrawn. 
Applicant's arguments filed 01/21/2022 in regards to 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the abstract idea is integrated into a practical application because the claims recite “providing, to the user device, a menu including a list of multiple venue features” and updating, in real-time, a status of the first venue in the virtual map” which is an improvement in a computer device. The feature is an improvement in a computer device because it enables a graphical computer interface to simplify user interactions and selections in a way that technically enables a computer device to be used in the technical field of an online ticket exchange (remarks p. 8). Examiner respectfully disagrees. 
The features asserted by Applicant are not an improvement in a computer device but generic computer elements that are recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a computer environment. The features themselves don’t provide any improvement on previous computer system but rather use generic computer functions to apply the abstract idea on a computer. Therefore, the claims are directed towards an abstract idea. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1/9/16 recites “directing a presentation of the route on the interactive map, wherein one of the first venue feature or the second venue feature is the seat location of the friend, displaying a virtual map including a photorealistic simulation of the first venue feature selected with the user device and updating, in real-time, a status of the first venue feature, in the virtual map”. The bolded limitation is new matter. The closest support Examiner could find is paragraph 63 which states that “the map can be updated in real time to show the status of features. For example, if a drink stand closes or runs out of inventory, a note can be provided on the map”. Said disclosure provides support when the first feature is not the location of the friend. However, when the first venue feature is the location of the friend. No teaching is disclosed to show how the status of the seat of the friend is updated in real time. Furthermore, when the first feature is the location of the friend, the specification does not disclose how the input includes a brand preference. Therefore, the limitation is new matter. 
Claims 2-8, 10-15 and 17-20 are rejected under 112a for failing to cure the deficiency above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/9/16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “directing presentation of an […] map of a venue including a one or more user- selectable venue features and a seat location of a friend prior to an event to take place at the venue; providing, to the user device, a drop-down menu including a list of multiple venue features; obtaining an input selecting a first venue feature from the drop-down menu, wherein the input includes a brand preference; identifying a second feature of the venue related to the first feature; obtaining foot traffic congestion data for the venue; calculating a route from a current location to at least the second venue feature based on the foot traffic congestion data; and directing presentation of the route on the […] map, wherein one of the first venue feature or the second venue feature is the seat location of the friend; displaying a map including a photorealistic simulation of the first venue feature selected; updating, in real-time, a status of the first venue feature, in the […] map.”
The limitations above as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for generating instructions for a person to follow which is a method of managing personal behavior or relationships or interactions (i.e. following rules or instructions). The inclusion of a generic “interactive map”, graphical user interface, user device, second server, first server and social network does not exclude the claims from being directed towards an abstract idea
This judicial exception is not integrated into a practical application. In particular, the claim only recites graphical user interface, user device, social network, “virtual map”, first server, second server and “interactive map” (claim1) and CRM, one or more processors, graphical user interface, user device, social network, “virtual map”, first server, second server and “interactive map” (claim 9 and 16). These additional elements are recited at a high level of generality which is no more than mere instructions to apply the exception using a generic computer component.  Furthermore, retrieving a friend from a list of friends from a social network is also recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of extra solution activity. Therefore, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application (paragraph 11-14 and 36-45 as filed) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well understood, routine and conventional activity when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the retrieving of a friend from a list of friends from a social network is well understood, routine, and conventional activity is supported under Berkheimer.
Dependent claims 2-8, 10-15 and 17-20 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Conclusion
No prior art has been applied to the independent claims because Examiner is unaware of any prior art that teaches, alone or in combination, the limitations of the independent claims. 
The closest prior art is the applied prior art of record. However, the applied prior art of record does not disclose a drop-down menu, but Chanick (US 2009/0319306) discloses that data may be presented as standard text or drop down menu. 
The applied prior art of record does not disclose directions to the seat location of a friend based on foot traffic congestion data, when the second venue feature is the location of the friend. 
None of the prior art listed in PTO-1449 disclose the limitation above. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/             Primary Examiner, Art Unit 3628